Fourth Court of Appeals
                                  San Antonio, Texas

                                        JUDGMENT
                                     No. 04-18-00896-CV

                           IN THE INTEREST OF D.V.H., a Child

                  From the 224th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2017-PA-02676
                       Honorable Linda A. Rodriguez, Judge Presiding

         BEFORE JUSTICE ALVAREZ, JUSTICE RIOS, AND JUSTICE WATKINS

       In accordance with this court’s opinion of this date, the trial court’s order is AFFIRMED.
Appellant is unable to afford payment of costs. No costs of court are taxed in this appeal.

       SIGNED March 13, 2019.


                                                _____________________________
                                                Patricia O. Alvarez, Justice